EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with FRANK JOHNSON (69969) on 03/15/2022, with a confirmation call performed later that day (03/15/2022).

The application has been amended as follows: 
Claims 11-20 have been canceled.

All remaining claims are as amended in applicant’s claims submitted 01/25/2022.

After this amendment the pending claims are claims 1, 2, 4, 5 with all other claims being previously canceled or canceled via the current Examiner’s Amendment. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Not all particulars of the claims are found as recited in the specific flow and context of the claims.
The prior art teaches the provisioning of tokens, account information, authentication, and the delegation of tasks to various servers. However, the prior art does not disclose that a server computer determines active facilitator applications residing on a user device in order to enact the transaction using the applications on the user device in the specific context of the authentication, biometrics, tokens, etc. as found in the claims.  Such particulars were not found in a reasonable number of references, and even if found would not have been an obvious combination given the specific flow and context of the claims. Further rationale is made apparent throughout prosecution history. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/             Primary Examiner, Art Unit 3685                                                                                                                                                                                           03/15/2022